Ladd., J.
The obstacle in the way of the recovery for the value of the corn raised on the land by Stacy is the fact that the Newmans never acquired any interest in it to which the mortgage attached. A chattel mortgage on crops to be grown in the future is upheld on precisely the same principle as that upon goods not owned by the mortgagor. Wheeler v. 1 Becker, 68 Iowa, 724; Norris v. Hix, 74 Iowa, 526. Before the mortgage attaches, the crops in the one case, and the goods in the other,,must come into existence and be acquired by the mortgagor. Unless so acquired, the mortgage never becomes a lien, since there is no interest of the mortgagor which he might have conveyed. As said by Mitchell, J., in a similar case, Simmons v. Anderson, 44 Minn. 487 (47 N. W. Rep. 52) : “When a -person takes a mortgage on property in being, he acquires only the interest which the mortgagor has in it; and if he, as in this case, takes .a mortgage on the property not then in being, or owned by the mortgagor, it can attach only to such property as the mortgagor thereafter acquires. A chattel mortgage on crops to be thereafter grown gives the mortgagee no interest in, or lien upon, the land. It attaches, as a lien only on the interest which the mortgagor may have in the crops when 2 they come into being.” The chattel mortgage, executed by the Newmans, not being a lien on their land, did not interfere with its sale or prevent them from leasing it. They did lease it to Emerson, receiving full payment, and he to Stacy. Under the circumstances, no one will say that the Newmans retained any interest whatever in the crops raised by Stacy. They never acquired, then, the property which they had previously mortgaged, and for this reason the mortgage never attached. — .Reversed.